Name: Commission Regulation (EEC) No 978/90 of 19 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 4 . 90 Official Journal of the European Communities No L 103/3 COMMISSION REGULATION (EEC) No 978/90 of 19 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1876/ 89 (}), as last amended by Regulation (EEC) No 957/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 11 to 17 April 1990 for the pound sterling and the Greek drachma tended to indicate that the agricultural conversion rate lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for the United Kingdom ; whereas the rates lead, pursuant to Article 8 of Regulation (EEC) No 3153/85 , to an adjustment of the monetary compensatory amounts , as provided for in Article 6(a) of Regulation (EEC) No 1677/85, in the conversion rates for the pigmeat sector for Greece ; Whereas, as from 23 April 1990, the conversion rates referred to in Annex III to Regulation (EEC) No 1876/89 are fixed in Regulation (EEC) No 977/90 (7); whereas from that date that Annex should be deleted from Regulation (EEC) No 1876/89, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/ 89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2, 3 , 4, 5 , 7 , 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Greece' in Parts 1 , 2 , 3 , 4, 5 , 6, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto . 3 . Annex II is replaced by Annex II hereto . 4 . Annex IV, C and D, is replaced by Annex TV, C and D, hereto. Article 2 This Regulation shall enter into force on 23 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission l) OJ No L 164 , 24 . 6 . 1985 , p . 6 . J) OJ No L 182 , 3 . 7. 1987, p. 1 . 3) OJ No L 188 , 1 . 7 . 1989, p. 1 . 4) OJ No L 97, 16 . 4 . 1990, p. 1 . 5) OJ No L 310 , 21 . 11 . 1985 , p . 4 . ') OJ No L 358 , 8 . 12 . 1989, p . 28 . (7) See page 1 of this Official Journal . No L 103/4 Official Journal of the European Communities 23 . 4 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 22,341 22,341 32,506 32,506 22,341 22,341 21,224 21,224 21,224 20,375 20,375 22,341 22,341 21,224 21,224 27,086 25,522 31,277 10,053 21,648 20,782 21,648 21,648 42,101 29,252 28,525 32*394 32,394 32,394 22,788 21,648 29,713 21*648 21,648 22,788 21,648 21,648 3 258,1 3 258,1 4 740,6 4 740,6 3 258,1 3 258,1 3 095,3 3 095,3 3 095,3 2 971,4 2 971,4 3 258,1 3 258,1 3 095,3 3 095,3 3 950,1 3 722,1 4 561,4 1 466,2 3 157,2 3 030,9 3 157,2 3 157,2 6 140,0 4 266,1 4 160,0 4 724,3 4724,3 4 724,3 3 323,3 3 157,2 4 333,4 3 157,2 3 157,2 3 323,3 3 157,2 3 157,2 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 23 . 4 . 90 Official Journal of the European Communities No L 103/5 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ¢ 1 000 kg ¢ 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 110421 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1 107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 20,782 22,788 21,648 21,648 21,648 29,713 20,782 36,675 22,788 21,648 24,575 21,648 21,648 21,648 29,713 33,958 21,648 20,782 36,675 28,525 20,782 20,782 22,788 22,788 22,788 22,788 21,648 21,648 21,648 22,788 21,648 21,648 21,648 22,788 21,648 21,648 21,648 16,756 6,702 39,767 29,713 37,778 28,228 32,897 37,756 3 030,9 3 323,3 3 157j2 3 157,2 3 157,2 4 333,4 3 030,9 5 348,6 3 323,3 3 157,2 3 584,0 3 157,2 3 157,2 3 157,2 4 333,4 4 952,4 3 157,2 3 030,9 5 348,6 4 160,0 3 030,9 3 030,9 3 323,3 3 323,3 3 323,3 3 323,3 3 157,2 3 157,2 3 157,2 3 323,3 3 157,2 3 157,2 3 157,2 3 323,3 3 157,2 3 157,2 3 157,2 2 443,6 977,4 5 799,5 4 333,3 5 509,5 4 116,7 4 797,6 5 506,3 11-4 11-4 7290 7291 7290 7291 11-4 11-4 11-1 11-1 7285 7286 11-5 7294 No L 103/6 Official Journal of the European Communities 23 . 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1 000 kg  o O 0) o 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 37,756 33,735 33,735 33,735 33,735 33,735 33,735 33,735 33,735 51,384 44,011 33,735 33,735 33,735 46,022 32,171 33,735 5 506,3 4 919,8 4 919,8 4 919,8 4 919,8 4919,8 4 919,8 4 919,8 4 919,8 7 493,7 6 418,6 4 919,8 4 919,8 4 919,8 6 711,8 4 691,7 4 919,8 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14(50 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 O O OO 9,227 19,113 9,227 19,113 9,227 19,772 9,227 19,772 44,682 2,681 27,777 55,555 43,789 87,577 2,681 30,458 58,236 2,681 46,470 90,258 8,489 27,777 1 345,6 2 787,4 1 345,6 2 787,4 1 345,6 2 883,5 1 345,6 2 883,5 6 516,3 391,0 10 072,1 20 144,3 15 877,9 31 755,9 391,0 10 463,1 20 535,3 391,0 16 268,9 32 146,9 1 238,1 10 072,1 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 OO no ­ ne) oo (2) (3&gt; (2) (3&gt; oo (2) (3&gt; (2) (3&gt; (2) (3&gt; oo o o (2) (3) (2) (3&gt; 23 . 4 . 90 Official Journal of the European Communities No L 103/7 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lk FF Dr £ Irl Esc ¢ 1 000 kg - 2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 00 OO OO OO O OO 55,555 43,789 87,577 8,489 36,266 64,044 8,489 52,278 96,066 16,756 27,777 55,555 43,789 87,577 16,756 44,533 72,311 16,756 60,545 104,333 2,681 27,777 55,555 43,789 87,577 2,681 30,458 58,236 2,681 46,470 90,258 8,489 27,777 55,555 43,789 20 144,3 15 877,9 31 755,9 1 238,1 11 310,2 21 382,4 1 238,1 17 116,0 32 994,0 2 443,6 10 072,1 20 144,3 15 877,9 31 755,9 2443,6 12 515,7 22 587,9 2 443,6 18 321,5 34 199,5 391,0 10 072,1 20 144,3 15 877,9 31 755,9 391,0 10 463,1 20 535,3 391,0 16 268,9 32 146,9 1 238,1 10 072,1 20 144,3 15 877,9 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 103 /8 Official Journal of the European Communities 23 . 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO 87,577 8,489 36,266 64,044 8,489 52,278 96,066 16,756 27,777 55,555 43,789 87,577 16,756 44,533 72,311 16,756 60,545 104,333 31 755,9 1 238,1 11 310,2 21 382,4 1 238,1 17 116,0 32 994,0 2443,6 10 072,1 20 144,3 15 877,9 31 755,9 2 443,6 12 515,7 22 587,9 2 443,6 18 321,5 34 199,5 (*) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 23 . 4. 90 Official Journal of the European Communities No L 103/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg ­ 02-3 02-3 7039 7054 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 4,718 4,013 4,718 6,135 8,896 6,872 6,872 9,939 5,338 9,939 6,872 6,872 6,135 8,896 6,872 6,872 9,939 5,338 9,939 6,872 6,872 2,454 2,700 1,473 8,896 6,872 17,302 13,621 5,338 8,896 7,853 8,590 6,872 9,939 9,939 6,872 6,872 13,621 17,118 229,0 194.7 229.0 297.8 431,8 333,5 333,5 482,4 259.1 482.4 333.5 333,5 297,8 431,8 333,5 333,5 482,4 259,1 482.4 333.5 333,5 119,1 131.0 71,5 431,8 333,5 839.7 661.1 259,1 431.8 381,1 416.9 333,5 482,4 482.4 333.5 333,5 661,1 830,8 02-3 02-3 7039 7054 No L 103/ 10 Official Journal of the European Communities 23 . 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr" Lt FF Dr £ Irl Esc 100 kg ­ 02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 O OO oo oo OO 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 17,302 8,896 8,896 8,590 14,418 11,535 9,817 7,853 6,872 7,976 8,896 15,032 9,203 6,872 12,578 8,590 8,896 15,032 8,590 6,872 12,578 8,590 6,872 12,578 8,590 6,872 8,283 6,626 6,872 5,522 4,111 7,976 8,283 4,111 839.7 431.8 431.8 416.9 699,8 559,8 476.4 381,1 333.5 387,1 431.8 729,5 446.7 333,5 610.4 416.9 431.8 729.5 416.9 333,5 610.4 416,9 333.5 610.4 416,9 333.5 402.0 321.6 333,5 268,0 199,5 387.1 402,0 199,5 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . &lt; 23. 4. 90 Official Journal of the European Communities No L 103/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 £DM Pta  100 kg live weight  ¢ 100 kg net weight - Table Additionalcode Notes C) o I ) C) 02-1 7014 o 02-1 7018 II 02-1 7019 (2) 02-1 7014 02-1 7018 II 02-1 7019 0 (2) (!) 00 02-2 7034 II 02-2 7038 O 16-4 7330 16-4 7331 16-4 7332 II 16-4 7332 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 2010 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 1 15,926 15,926 15,926 15,926 15,926 30,259 30,259 30,259 30,259 24,208 24,208 36,311 36,311 24,208 41,408 26,915 26,915 4,306 4,306 21,532 6,729 6,729 33,644 21,532 33,644 33,644 6,729 33,644 41,408 33,644 24,208 34,559 34,559 34,559 34,559 20,704 13,856 13,856 7 007,7 7 007,7 7 007,7 7 007,7 7 007,7 13 314,7 13 314,7 13 314,7 13 314,7 10 651,7 10 651,7 15 977,6 15 977,6 10 651,7 18 220,1 11 843,0 11 843,0 1 894,9 1 894,9 9 474,4 2 960,8 2 960,8 14 803,8 9 474,4 14 803,8 14 803,8 2 960,8 14 803,8 18 220,1 14 803,8 10 651,7 15 206,8 15 206,8 15 206,8 15 206,8 9 110,0 6 096,7 6 096,7 No L 103/ 12 Official Journal of the European Communities 23 . 4 . 90 (') The compensatory amount shall not he applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied : v  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (}) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 23 , 4 . 90 Official Journal of the European Communities No L 103/ 13 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland - Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,615 1,795 0,615 2,674 4,349 4,123 2,939 4,297 3,359 3,819 4,161 4,198 4,602 5,117 6,212 6,903 5,890 6,440 6,139 3,819 4,161 4,198 4,602 6,212 6,903 5,890 6,440 6,139 11,320 4,578 3,485 2,413 6,302 5,920 10,724 2,413 8,817 5,062 70,5 205.8 70,5 306.5 498.6 472.7 336.9 492.7 385,1 437,9 477.1 481,3 527,6 586,6 712.3 791.4 675.2 738,4 703.8 437.9 477.1 481.3 527,6 712.3 791.4 675.2 738.4 703,8 1 297,8 524,8 399,6 276.6 722.5 678.7 1 229,5 276.6 1 010,8 580,4 No L 103/ 14 Official Journal of the European Communities 23 . 4. 90 Positive Negative Germany SpamCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207.41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 3,485 2,413 6,717 3,149 5,668 10,724 2,413 13,525 11,320 7,593 7,084 6,753 3,485 2,413 9,660 6,302 9,338 5,920 8,857 10,724 2,413 11,320 4,578 3,485 2,413 6,302 5,920 10,724 2,413 8,817 5,062 3,485 2,413 6,717 3,149 5,668 10,724 2,413 13,525 11,320 7,593 7,084 6,753 3,485 2,413 399,6 276,6 770,2 361,0 649,8 1 229,5 276,6 1 550,6 1 297,8 870,6 812,2 774,2 399,6 276.6 1 107,5 722.5 1 070,6 678.7 1 015,4 1 229,5 276.6 1 297,8 524.8 399,6 276.6 722.5 678.7 1 229,5 276.6 1 010,8 580,4 399,6 276,6 770,2 361,0 649.8 1 229,5 276,6 1 550,6 1 297,8 870,6 812,2 774,2 399,6 276,6 23 . 4 . 90 Official Journal of the European Communities No L 103/ 15 Positive Negative Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg  ¢ 100 pieces  100 kg  9,660 6,302 9,338 5,920 8,857 10,724 2,413 5,362 1,282 0,439 3,874 18,130 7,903 8,445 17,510 4,494 8,397 11,796 11,306 11,796 15,728 2,131 15,728 2,131 1 107,5 722.5 1 070,6 678,7 1 015,4 1 229,5 276.6 614.7 147.0 50,4 444.1 2 078,5 906,0 968.2 2 007,5 515.2 962,7 1 352,4 1 296,2 1 352,4 1 803,2 244.3 1 803,2 244,3 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 103/ 16 Official Journal of the European Communities 23 . 4. 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + e0401 0402 10 11 0402 10 19 a+e 7 939,0 5 184,1 21,894 14,297 0402 10 91 0402 10 99 0402 21 11 0402 21 17 21,894 d+f d+f a+c 14,297 a + c a+c a + c a + c a + c + f 7 939,0 d+f d + f a+c 5 184,1 a+c a + c a+c a+c a+c+f 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 a + c a+ c + f a + c a + c a + c a + c+f a + c + f a + c + f 14,297 a+c a+c+f a+c a+c a+c a+c+f a + c+ f a+c+ f 5 184,1 0403 90 13 21,894 14,297 7 939,0 5 184,1 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a+c d+f a+c+f a+c+f a+c a+c a+ c a+ c+ f a+c+ f a + c+ f 0403 90 19 0403 90 31 0403 90 33 040390 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 23 . 4 . 90 Official Journal of the European Communities No L 103/ 17 Positive Negative Germany Spain Portugal CN code Table additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + c a+c a+c a+ c a+c a+ c a+c+f a+c+f a + c+f a+c+f a+c+f a+c+f 5 826,1 a+c a+c a+c a+c a+c a+ c a+c+f a+ c + f a + c+ f a+c+f a+c+f a+c+f 16,067 16,469 18,824 19,294 23,285 23,867 36,269 37,176 5 971,7 6 825,6 6 996,2 8 443,2 8 654,3 13 151,4 13 480,1 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 9051 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b b x coef 27,223 31,084 18,716 24,355 8,507 12,374 31,084 24,355 12,374 31,084 42,148 11,178 16,395 9871,3 11 271,1 6 786,5 8 831,3 3 084,8 4 487,0 11 271,1 8 831,3 4 487,0 11 271,1 15 282,9 4 053,1 5 944,8 No L 103/ 18 Official Journal of the European Communities 23 . 4 . 90 Negative PortugalBelgium/ Luxem- - bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  8 650,2 10 258,2 4 053,1 5944,8 8 650,2 8 650,2 10 258,2 10 258,2 10 669,0 8 831,3 9 871,3 11 271,1 6 786,5 8 831,3 13 191,5 13 191,5 8 831,3 13 191,5 Positive ' CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0406 30 10 04-10 7238 23,856 04-10 7239 \ 28,290 0406 30 31 04-10 7235 01I  04-10 7236 IlI 11,178 04-10 7237 16,395 04-10 7238 \ 23,856 0406 30 39 04-10 7235 \  04-10 7238 l 23,856 04-10 7239 \ 28,290 0406 30 90 I Il\ 28,290 0406 40 00 04-11 7240  04-11 7241 \ 29,423 0406 90 11 04-12 7242 I 24,355 l 04-12 7243 I  04-12 7244 \ 27,223 04-12 7245 \ 31,084 04-12 7246 Il 18,716 04-12 7247 24,355 0406 90 13 04-13 7248 I 04-13 7250 \ 36,380 0406 90 15 04-13 7248 l  04-13 7250 \ 36,380 0406 90 17 04-13 7248 \ L  04-13 7249 24,355 04-13 7250 \ 36,380 0406 90 19 \  0406 90 21 04-14 7251 I  04-14 7252 I 33,337 0406 90 23 04-15 7254  04-15 7255 I 27,223 04-15 7256 \ 31,084 04-15 7257 l I 18,716 I 04-15 7258 \ 24,355 0406 90 25 04-15 7254 Il  04-15 7255 27,223 04-15 7256 l 31,084 04-15 7257 18,716 04-15 7258 I 24,355 0406 90 27 04-15 7254 \  l 04-15 7255 l 27,223 04-15 7256 I 31,084 04-15 7257 I 18,716 04-15 7258 I 24,355 0406 90 29 04-15 7253 l  04-15 7254 l  12 088,0 9 871,3 11 271,1 6 786,5 8 831,3 9 871,3 11 271,1 6 786,5 5 831,3 9 871,3 11 271,1 6 786,5 8 831,3 23 . 4 . 90 Official Journal of the European Communities No L 103/ 19 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 ; 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 42,148 15 282,9 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 No L 103/20 Official Journal of the European Communities 23 . 4 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg F1DM Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  27,223 31,084 18,716 24,355 27,223 31,084 18,716 24,355 27,223 31,084 18,716 24,355 27,223 31,084 18,716 24,355 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 9 871,3 11 271,1 6 786,5 8 831,3 9 871,3 11 271,1 6 786,5 8 831,3 9 871,3 11 271,1 6 786,5 8 831,3 9 871,3 11 271,1 6 786,5 8 831,3 0406 90 73 040690 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 040690 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 27,223 31,084 18,716 24,355 9 871,3 11 271,1 6 786,5 8 831,3 27,223 31,084 18,716 24,355 8,507 12,374 8,507 12,374 31,084 9 871,3 11 271,1 6 786,5 8 831,3 3 084,8 4 487,0 3084,8 4 487,0 11 271,1 23 . 4. 90 Official Journal of the European Communities No L 103/21 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg - 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 7230 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 24,355 12,374 31,084 24,355 12,374 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 8 831,3 4 487,0 11 271,1 8 831,3 4 487,0 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 2309 10 39 No L 103/22 Official Journal of the European Communities 23 . 4 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg £DM F1 Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - 2309 10 59 2309 10 70 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 2,778 5,555 8,333 10,416 11,666 12,500 4,379 8,758 13,137 16,421 18,391 19,705 2,778 5,555 8,333 10,416 11,666 12,500 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 2309 90 35 2309 90 39 23 . 4 . 90 Official Journal of the European Communities No L 103/23 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  I I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 2309 90 39 23-14 7579 \ 4,379 23-14 7580 Il 8,758 23-14 7581 13,137 23-14 7582 16,421 23-14 7583 18,391 23-14 7584 19,705 23-14 7885 l  2309 90 49 23-14 7553 l I 2,778 23-14 7554 5,555 23-14 7555 L 8,333 \ 23-14 7556 III 10,416 23-14 7557 l 11,666 23-14 7558 \ 12,500 l 23-14 7579 l L 4,379 23-14 7580 \ 8,758 23-14 7581 II 13,137 23-14 7582 16,421 23-14 7583 l 18,391 23-14 7584 l 19,705 23-14 7885 \  2309 90 59 23-14 7553 \ 2,778 23-14 7554 l 5,555 23-14 7555 \ 8,333 23-14 7556 10,416 23-14 7557 11,666 23-14 7558 . 12,500 23-14 7579 L 4,379 23-14 7580 8,758 23-14 7581 l 13,137 \ 23-14 7582 \ 16,421 23-14 7583 \ 18,391 23-14 7584 I 19,705 23-14 7885  2309 90 70 23-14 7553 \ 2,778 23-14 7554 \ 5,555 23-14 7555 \ 8,333 23-14 7556 \ 10,416 23-14 7557 \ 11,666 23-14 7558 l 12,500 23-14 7579 \ 4,379 23-14 7580 \ 8,758 I 23-14 7581 \ 13,137 23-14 7582 16,421 23-14 7583 l L 18,391 23-14 7584 1 19,705 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 1 007,2 2 014,4 3 021,6 3 777,0 4 230,3 4 532,5 1 587,8 3 175,6 4 763,4 5 954,2 6 668,7 7 145,1 No L 103/24 Official Journal of the European Communities 23 . 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I | DM F1 Pta £ Bfrs/Lfrs Dkr Lit ff Dr £ Irl Esc I \  100 kg  2309 90 70 23-14 7885 l    °/o milk fat/100 kg product  a b 0,405 0,444 146,8 161,0 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 0,187 67,9  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,219 79,4 - °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,017 6,2  °/o sucrose/100 kg product  f 0,078 11,4 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg ofproduct, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 23 . 4 . 90 Official Journal of the European Communities No L 103/25 PART 6 SECTOR WINE Monetary compensatory amounts || Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy - Ut France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 799,7 22-5 7432 799,7 22-5 7434 34,7 22-5 7587 799,7 22-5 7588 C) 34,7 2204 21 29 22-6 7438 0 560,3 22-6 7439 C) 560,3 22-6 7441 C) 34,7 22-6 7589 0 560,3 22-6 7590 o 34,7 2204 21 35 22-8 7449 799,7 22-8 7451 C) 34,7 22-8 7591 . 799,7 22-8 7592 34,7 2204 21 39 22-9 7455 C) 560,3 22-9 7457 C) 34,7 22-9 7593 O 560,3 22-9 7594 C) 34,7 2204 29 10 22-3 7426 \ 34,7 2204 29 25 22-11 7478 o 799,7 22-11 7479 o 799,7 22-11 7480 0 799,7 \ 22-11 7481 C) 799,7 22-11 7483 o I.. 34,7 22-11 7595 o 799,7 22-11 7596 J1) 34,7 2204 29 29 22-12 7487 o = 560,3 22-12 7488 O 560,3 22-12 7490 C) 34,7 22-12 7597 560,3 22-12 7598 o 34,7 2204 29 35 22-14 7498 O 799,7 22-14 7499 799,7 22-14 7518 C) 34,7 22-14 7599 fl 799,7 No L 103/26 Official Journal of the European Communities 23 . 4. 90 I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o 34,7 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 o C) (') 560,3 34,7 560,3 1 34,7 (') % vol/hl O hi 23 . 4 . 90 Official Journal of the European Communities No L 103/27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative GN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  C) o C) o n 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter   °/o sucrose content and 100 kg net -  100 kg of dry matter   % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 (') O O 6,491 6,491 6,491 6,491 6,491 6,491 6,491 6,491 7,784 7,784 7,784 7,784 7,784 7,784 0,0778 0,0778 0,0778 7,784 0,0778 0,0778 0,0778 0,0778 0,0778 0,0778 0,0778 7,784 0,0778 0,0778 0,0778 946,6 946,6 946,6 946,6 946,6 946,6 946,6 946,6 1 135,2 1 135,2 1 135,2 1 135,2 1 135,2 1 135,2 11,352 11,352 11,352 1 135,2 11,352 11,352 11,352 11,352 11,352 11,352 11,352 1 135,2 11,352 11,352 11,352 1702 90 71 1702 90 90 3 3 3 3 3 3 3  100 kg of dry matter   % sucrose content and 100 kg net  2106 90 30 2106 90 59 o o o No L 103 /28 Official Journal of the European Communities 23 . 4 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 23 . 4 . 90 Official Journal of the European Communities No L 103/29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalBelgium/, Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7 145,1 7 957,3 11 250,7 885,7 1 178,2 1 784,8 7 145,1 7 957,3 11 250,7 885,7 1 178,2 1 784,8 1 819,8 1 819,8 680,6 680,6 762,1 762,1 Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0403 10 51 19,705 0403 10 53 ||II \ 21,931 0403 10 59 IIIl\ 31,028 0403 10 91 li 2,442 0403 10 93 Il Il 3,249 0403 10 99 II 4,922 0403 90 71 19,705 0403 90 73 Illi 21,931 0403 90 79 \ Il 31,028 0403 90 91 II 2,442 0403 90 93 II\ 3,249 0403 90 99 IILI\ 4,922 1517 10 10 II\ 5,019 1517 90 10 II|| 5,019 1704 10 11 \ 4,666 1704 10 19 Il 4,666 1704 10 91 || 5,226 1704 10 99 li\ li 5,226 1704 90 51 17-1 * II 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 * Il 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * Il 17-2 7632 Il  1704 90 99 17-3 * li 17-3 7632  1806 20 10 18-1 * ¢ 1806 20 30 18-1 * \ 1806 20 50 18-1 I 1806 20 70 18-1 * \ 1806 20 90 18-2 * \ 1806 31 00 18-1 * 1806 32 10 18-4 * \ 1806 32 90 18-4 * \ I 1806 90 11 18-4 * 1806 90 19 18-1 * \ 1806 90 31 18-1 * \ No L 103/30 Official Journal of the European Communities 23 . 4 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 4,092 4,092 3,595 4,092 3,237 596,8 596,8 596,8 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * * 7632 * * * * * * * * * * * * 7633 7634 * * * » * * 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642 4,657 6,129 679,2 893,8 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 190211 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 3011 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 210500 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 3,721 5,590 6,445 7,775 9,077 969,9 1 724,3 2 034,5 2 517,2 2 989,3 3,153 4,554 6,515 3,458 664.1 950.2 23 . 4 . 90 Official Journal of the European Communities No L 103/31 Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  919,5 718,4 1 307,8 2905 44 19 2905 44 91 2905 44 99 3505 1010 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 919,5 718,4 1 307,8 664.1 950.2 588,8 793,1 1 079,2 6,305 4,926 8,967 3,800 3,800 3,458 6,305 4,926 8,967 3,153 4,554 6,515 2,565 4,037 5,438 7,399 3,571 5,043 6,444 2,976 4,657 6,129 2,759 4,440 5,912 7,313 9,274 3,643 5,324 6,796 8,197 10,158 4,649 6,330 7,802 9,203 5,735 7,416 8,888 8,276 9,957 11,429 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 735,4 939.7 679,2 893.8 1 000,3 1 245,5 1 460,1 1 664,4 1 950,5 1 129,3 1 374,5 1 589,1 1 793,4 2 079,5 1 275,9 1-521,1 1 735,7 1 940,0 1 434,3 1 679,5 1 894,1 3 000,9 3 246,1 3 460,7 No L 103/32 Official Journal of the European Communities 23 . 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg - 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 12,830 3 665,0 14,791 3951,1 9,160 3 129,9 10,841 3 375,1 12,313 3 589,7 13,714 3 794,0 15,675 4 080,1 10,166 3 276,5 11,847 3 521,7 13,319 3 736,3 14,720 3 940,6 11,252 3 434,9 12,933 3 680,1 14,405 3 894,7 14,778 5 358,8 16,459 5 604,0 17,931 5 818,6 19,332 6 022,9 21,293 6 309,0 15,662 5 487,8 17,343 5 733,0 18,815 5 947,6 20,216 6 151,9 22,177 6 438,0 16,668 5 634,4 18,349 5 879,6 19,821 6 094,2 21,222 6 298,5 17,754 5 792,8 19,435 6 038,0 20,907 6 252,6 28,769 10 431,8 30,450 10 677,0 31,922 10 891,6 33,323 11 095,9 35,284 11 382,0 29,653 10 560,8 31,334 10 806,0 32,806 11 020,6 34,207 11 224,9 30,659 10 707,4 32,340 10 952,6 33,812 11 167,2 31,745 10 865,8 33,426 11 111,0 23 . 4 . 90 Official Journal of the European Communities No L 103/33 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7100 /i\  Il 7101 . 2,685  li 7102 o 4,157 Il 7103 o 5,558  \\ 7104 (') 7,519  li 7105 C)  _ li 7106 3,569  li 7107 (') 5,041  li 7108 0 \ 6,442  II 7109 8,403  II 7110 e&gt; 2,894  || 7111 0 4,575  7112 0 6,047  II 7113 o 7,448  7115 0 3,980  \ 7116 o L 5,661  7117 o 7,133  7120 0 3,763  Il 7121 C) 5,444  N Il 7122 0) 6,916  7123 C) 8,317  Il 7124 e&gt; 10,278  7125 4,647  Il 7126 0 6,328  \ 7127 7,800  7128 o 9,201  7129 o 11,162 _ Il 7130 \ 5,653  7131 (i) I 7,334  7132 C) 8,806  Il 7133 C) \ 10,207  II 7135 6,739  \ 7136 o 8,420  \ 7137 C) 9,892 _ \ 7140 0) 9,280  \ 7141 o 10,961  7142 C) 12,433  \ 7143 13,834  \ 7144 (1) 15,795  \ 7145 (') 10,164 _ \ 7146 11,845  \ 7147 C) 13,317  \ 7148 14,718  l 7149 (') 16,679  7150 11,170 609,2 823,8 1 028,1 1 314,2 738,2 952,8 1 157,1 1 443,2 639,6 884,8 1 099,4 1 303,7 798,0 1 043,2 1 257,8 1 364,3 1 609,5 1 824,1 2 028,4 2 314,5 1 493,3 1 738,5 1 953,1 2 157,4 2 443,5 1 639,9 1 885,1 2 099,7 2 304,0 1 798,3 2 043,5 2 258,1 3 364,9 3 610,1 3 824,7 4 029,0 4 315,1 3 493,9 3 739,1 3 953,7 4 158,0 4 444,1 3 640,5 No L 103/34 Official Journal of the European Communities 23 . 4. 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 /n C) 0 o o C) o o C) C) C) 0 o o 0 0 (l) o C) (l) o C) C) o o o (l) (l) 12,851 14,323 15,724 12,256 13,937 15,409 15,782 17,463 18,935 20,336 : 22,297 16,666 18,347 19,819 21,220 23,181 17,672 19,353 20,825 22,226 18,758 20,439 21,911 29,773 31,454 32,926 34,327 30,657 32,338 33,810 35,211 31,663 33,344 34,816 32,749 34,430 6,751 8,432 9,904 lli305 13,266 7,635 9,316 10,788 12,189 3 885,7 4 100,3 4 304,6 3 798,9 4044,1 4 258,7 5 722,8 5 968,0 6 182,6 6 386,9 6 673,0 5 851,8 6 097,0 6 311,6 6 515,9 6 802,0 5 998,4 6 243,6 6 458,2 6662,5 6 156,8 6 402,0 6 616,6 10 795,8 11 041,0 11 255,6 11 459,9 10924,8 11 170,0 11 384,6 11 588,9 11 071,4 11 316,6 11 531,2 11 229,8 11 475,0 2 448,9 2 694,1 2 908,7 3 113,0 3 399,1 2577,9 2 823,1 3 037,7 3 242,0 23 . 4 . 90 Official Journal of the European Communities No L 103/35 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pw United Kingdom £ 7209 C) 14,150  li 7210 p 8,641  li 7211 o 10,322  II 7212 C) 11,794 ¢  7213 13,195  Il 7215 C&gt; \ 9,727  || 7216 0) 11,408  7217 o 12,880  II 7220 (l) 10,813  7221 C) 12,494  7260 0 \ 15,998  \\ 7261 C) \ 17,679  7262 o 19,151  7263 C) \ 20,552  7264 o 22,513  Il 7265 o 16,882  7266 C) 18,563  7267 C) 20,035  7268 o 21,436  7269 (') 23,397  Il 7270 (') 17,888  7271 C) 19,569  7272 o 21,041  7273 (') 22,442  7275 18,974  7276 20,655  \ 7300 8,988  7301 o L 10,669  Il 7302 (') 12,141  7303 13,542  7304 15,503 _ \ 7305 9,872  7306 11,553  \ 7307 o 13,025   7308 (') 14,426  7309 (') 16,387  7310 10,878  \ 7311 0) I 12,559  \ 7312 (l) 14,031  l 7313 o 15,432 _ I 7315 11,964  7316 0 13,645  7317 15,117  7320 C) 13,050  7321 14,731 3 528,1 2 724,5 2 969,7 3 184,3 3 388,6 2 882,9 3 128,1 3 342,7 3 041,3 3 286,5 5 800,9 6 046,1 6 260,7 6 465,0 6 751,1 5 929,9 6 175,1 6 389,7 6594,0 6 880,1 6 076,5 6 321,7 6 536,3 6 740,6 6 234,9 6 480,1 3 260,8 3 506,0 3 720,6 3 924,9 4 211,0 3 389,8 3 635,0 3 849,6 4 053,9 4 340,0 3 536,4 3 781,6 3 996,2 4 200,5 3 694,8 3 940,0 4 154,6 3 853,2 4 098,4 No L 103/36 Official Journal of the European Communities 23 . 4.90 Positive Negative Germany Nether ­ lands 1 Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 C) C) (') C) o 0) C) C) C) C) 0 (') C) C) C) 0) (') C) (') 0) C) (') C) 0) C) C) o o C) C) C) C) C) C) C) C) (') C) C) 17,336 19,017 20,489 21,890 23,851 18,220 19,901 21,373 22,774 24,735 19,226 20,907 22,379 23,780 20,312 21,993 21,398 11,203 12,884 14,356 15,757 17,718 12,087 13,768 15,240 16,641 18,602 13,093 14,774 16,246 17,647 14,179 15,860 17,332 15,265 16,946 18,477 20,158 21,630 23,031 24,992 19,361 21,042 22,514 23,915 6 286,2 6 531,4 6 746,0 6 950,3 7 236,4 6 415,2 6 660,4 6 875,0 7 079,3 7 365,4 6 561,8 6 807,0 7 021,6 7 225,9 6 720,2 6 965,4 6 878,6 4 064,7 4 309,9 4 524,5 4 728,8 5 014,9 4 193,7 4 438,9 4 653,5 4 857,8 5 143,9 4 340,3 4 585,5 4 800,1 5 004,4 4 498,7 4 743,9 4 958,5 4 657,1 4 902,3 6 700,1 6945,3 7 159,9 7 364,2 7 650,3 6 829,1 7 074,3 7 288,9 7 493,2 23 . 4 . 90 Official Journal of the European Communities No L 103/37 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7470 0) 20,367  7471 l 22,048  li 7472 (') 23,520 _ 7475 C) 21,453  II 7476 C) 23,134  Il 7500 e&gt; 12,950  \ 7501 o \ 14,631   7502 16,103  7503 C) 17,504  Il 7504 C) I 19,465  7505 O 13,834  7506 C) 15,515  7507 o 16,987  7508 C) 18,388  7509 C) \ 20,349  7510 C) \ 14,840  || 7511 C) 16,521  l 7512 c) 17,993  7513 C) 19,394  7515 C) 15,926  7516 (') 17,607  ' 7517 0) 19,079  7520 (') 17,012  l 7521 18,693  l 7560 C) 19,500  l 7561 C) 21,969  l 7562 o 22,653  l 7563 C) 24,054 _ \ 7564 C) 26,015  \ 7565 20,384  \ 7566 C) \ 22,065  l 7567 \ 23,537  \ 7568 (') 24,938  l 7570 21,390  l 7571 23,071  \ 7572 C) 24,543  \ 7575 (') h 22,476 _ 7576 o 24,157 _ l 7600 C) 19,555  l 7601 21,236  \ 7602 C) 22,708  \ 7603 24,109  7604 0) 26,070 _ . l 7605 o 20,439  l 7606 22,120 6 975,7 7 220,9 7 435,5 7 134,1 7 379,3 4 698,7 4 943,9 5 158,5 5 362,8 5 648,9 4 827,7 5 072,9 5 287,5 5 491,8 5 777,9 4 974,3 5 219,5 5 434,1 5 638,4 5 132,7 5 377,9 5 592,5 5 291,1 5 536,3 7 070,7 7 601,7 7 530,5 7 734,8 8 020,9 7 199,7 7 444,9 7 659,5 7 863,8 7 346,3 7 591,5 7 806,1 7 504,7 7 749,9 7 090,9 7 336,1 7 550,7 7 755,0 8 041,1 7 219,9 7 465,1 No L 103/38 Official Journal of the European Communities 23 . 4 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg - o C) o 0 C) C) (l) o C) C) o o (l) C) 0 C) C) o C) 0) (') o 0 0) C) o 7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 23,592 24,993 26,954 21,445 23,126 24,598 25,999 22,531 24,212 23,617 22,544 24,225 25,697 27,098 23,428 25,109 26,581 27,982 24,434 26.115 27,587 25,520 27,201 21,079 22,760 24,232 25,633 21,963 23,644 25.116 26,517 22,969 24,650 26,122 24,055 25,736 27,101 28,782 30,254 27,985 29,666 31,138 28,991 30,672 4,062 7 679,7 7 884,0 8 170,1 7 366,5 7 611,7 7 826,3 8 030,6 7 524,9 7 770,1 7 683,3 8 174,5 8 419,7 8 634,3 8 838,6 8 303,5 8 548,7 8 763,3 8 967,6 8 450,1 8 695,3 8 909,9 8 608,5 8 853,7 7 643,2 7 888,4 8 103,0 8 307,3 7 772,2 8 017,4 8 232,0 8 436,3 7 918,8 8 164,0 8 378,6 8 077,2 8 322,4 9 827,0 10 072,2 10286,8 9 956,0 10 201,2 10 415,8 10 102,6 10 347,8 592,4 23 . 4. 90 Official Journal of the European Communities No L 103/39 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pea United Kingdom £ 7759 5,743  li 7760 C) l 33,124  l 7761 C) 34,805  \ 7762 o 36,277  7765 C) 34,008  \\ 7766 0 35,689  7768 Ill 6,821  li 7769 \ 8,502  li 7770 o 35,014  li 7771 C) 36,695  7778 12,338  II 7779 IlE. 14,019  7780 C) 39,146  II 7781 o 40,827  li 7785 C) 40,030  7786 C) 41,711  7788 18,840  l 7789  20,521  Il 7798 \\ 5,066  7799 6,747  I 7800 40,986  || 7801 42,667 _ Il 7802 44,139  7805 41,870  l 7806 43,551  7807 45,023  7808 \ 7,825  l 7809 II 9,506  \ 7810 l 42,876  7811 \ 44,557  \ 7818 13,342  \ 7819 \ 15,023  7820 41,990  7821 \ 43,671  7822 l 45,143  7825 \ 42,874  7826 I 44,555  \ 7827 l 46,027  l 7828 19,844  \ 7829 21,525  7830 43,880 7831 45,561  7838 20,060  7840 I   l 7841 3,689 837,6 12 010,8 12 256,0 12 470,6 12 139,8 12 385,0 1 592,7 1 837,9 12 286,4 12 531,6 3 593,3 3 838,5 14 194,5 14 439,7 14 323,5 14 568,7 5 951,2 6 196,4 956,4 1 201,6 14 861,8 15 107,0 15 321,6 14 990,8 15 236,0 15 450,6 1 956,7 2 201,9 15 137,4 15 382,6 3 957,3 4 202,5 15 225,8 15 471,0 15 685,6 15 354,8 15 600,0 15 814,6 6 315,2 6 560,4 15 501,4 15 746,6 6 393,3 727,9 973,1 No L 103/40 Official Journal of the European Communities 23 . 4 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fi Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc £  100 kg - 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 5,161 1 187,7 6,562 1 392,0 8,523 1 678,1 2,892 856,9 4,573 1 102,1 6,045 1 316,7 7,446 1 521,0 9,407 1 807,1 3,898 1 003,5 5,579 1 248,7 7,051 1 463,3 8,452 1667,6 4,984 1 161,9 6,665 1 407,1 8,137 1 621,7 6,070 1 320,3 7,751 I 565,5 3,346 1 213,2 5,027 1 458,4 6,499 1 673,0 7,900 1 877,3 9,861 2 163,4 4,230 1 342,2 5,911 1 587,4 7,383 1 802,0 8,784 2 006,3 10,745 2 292,4 5,236 1 488,8 6,917 1 734,0 8,389 1 948,6 9,790 2 152,9 6,322 1 647,2 8,003 1 892,4 9,475 2 107,0 7,408 1 805,6 9,089 2 050,8 4,684 1 698,5 6,365 1 943,7 7,837 2 158,3 9,238 2 362,6 11,199 2 648,7 5,568 1 827,5 7,249 2 072,7 8,721 2 287,3 10,122 2 491,6 0) (') 23 . 4 . 90 Official Journal of the European Communities No L 103/41 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlF1 £DM Pta Esc 100 kg ­ 7909 12,083 2 777,7 7910 C) 6,574 1 974,1 7911 C) 8,255 2 219,3 7912 C) 9,727 2 433,9 7913 l 11,128 2 638,2 7915 C) 7,660 2 132,5 7916 C) 9,341 2 377,7 7917 C) 10,813 2 592,3 7918 Il 8,746 2 290,9 7919 10,427 2 536,1 7940 - C) 6,692 2 426,4 7941 C) 8,373 2 671,6 7942 9,845 2 886,2 7943 11,246 3 090,5 7944 13,207 3 376,6 7945 7,576 2 555,4 7946 9,257 2 800,6 7947 Il 10,729 3 015,2 7948 12,130 3 219,5 7949 14,091 3 505,6 7950 8,582 2 702,0 7951 10,263 2 947,2 7952 11,735 3 161,8 7953 \ 13,136 3 366,1 7955 9,668 2 860,4 7956 Il 11,349 3 105,6 7957 12,821 3 320,2 7958 10,754 3 018,8 7959 12,435 3 264,0 7960 o 9,703 3 518,3 7961 C) 11,384 3 763,5 7962 l 12,856 3 978,1 7963 14,257 4 182,4 7964 l 16,218 4 468,5 7965 I 10,587 3 647,3 7966 I 12,268 3 892,5 7967 I 13,740 4 107,1 7968 I 15,141 4 311,4 7969 I 17,102 4 597,5 7970 I 11,593 3 793,9 7971 I 13,274 4 039,1 7972 I 14,746 4 253,7 7973 I 16,147 4 458,0 7975 I 12,679 3 952,3 7976 I 14,360 4 197,5 No L 103/42 Official Journal of the European Communities 23 . 4 . 90 Negative Denmark Italy France Greece Ireland Portugal Dkr Lit FF Dr £ Irl Esc 100 kg  4 412,1 4 110,7 4 355,9 5 459,4 5 704,6 5 919,2 6 123,5 6 409,6 . 5 588,4 5 833,6 6 048,2 6 252,5 5 735,0 5 980,2 6 194,8 5 893,4 6 138,6 \ Positive \ CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs 7977 \ 15,832  7978 \ 13,765  7979 I 15,446  7980 I 15,056  7981 I 16,737  7982 \ 18,209  l 7983 I 19,610  7984 I 21,571  7985 \ 15,940  7986 I 17,621  - 7987 I 19,093  7988 I 20,494  7990 I 16,946  \ 7991 I 18,627  7992 20,099 -  \ 7995 I 18,032  ' \ 7996 \ 19,713 liI i Amounts to be deducted 51xx \ 0,473  \ 52xx II 0,999  \ 53xx 1,599  54xx l 2,210  55xx \ 3,152  Ll 56xx \ 4,571  570x 7,092  57 lx II 7,092  Il 572x 9,929  \\ 573x Il 9,929  \\ 574x Il 12,766  li 5750 Il 12,766  li 5751 12,766  II 5760 \ 15,603  Il 5761 li 15,603  5762 Il 15,603  ¢ II 5765 15,603  Li 5766 15,603   5770 \ 15,603  5771 15,603  . 5780 18,440   5781 18,440  li 5785 18,440 \ 5786 li 18,440  579x 0,473 171,5 362.4 579,9 801.5 1 143,0 1 657,4 2 571,8 2 571,8 3 600,5 3 600,5 4 629,3 4 629,3 4 629,3 5 658,0 5 658,0 5 658,0 5 658,0 5 658,0 5 658,0 5 658,0 6 686,7 6 686,7 6 686,7 6686,7 171,5 / 23 . 4 . 90 Official Journal of the European Communities No L 103/43 Negative Denmark Italy France Greece Ireland Portugal Lit FF Dr £ Irl Esc  100 kg  171,5 171,5 171,5 171,5 171,5 171,5 171,5 362,4 362,4 362.4 579,9 579,9 801.5 801,5 1 143,0 1 143,0 1 657,4 1 657,4 2 571,8 2 571,8 Positive CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg L DM F1 'Pta £ Bfrs/Lfrs 5808 0,473  li 5809 0,473  li 5818 0,473  \ 5819 li 0,473  582x II 0,473 _ 5830 0,473  li 5831 0,473  II 5838 0,999  584x \ 0,999  585x Il 0,999  586x Il 1,599  || 587x \ 1,599  Il 590x - 2,210  II 591x 2,210 _ Il 594x 3,152  595x 3,152  \ 596x \ 4,571  \ 597x \ 4,571  598x 7,092  599x 7,092 li li Amounts to be deducted  61xx \ \ 0,352  \ 62xx 0,744  \ 63xx II 1,190  64xx \ 1,645  65xx 2,346  66xx \ \ 3,402 _ \ 670x I 5,279  Il 671x I 5,279 _ 672x \ 7,390 _ \ 673x I 7,390  674x \ 9,502  6750 I 9,502  6751 \ 9,502  \ 6760 I 11,613  \ 6761 I 11,613  \ 6762 I 11,613  \ 6765 \ 11,613  6766 I 11,613  \ 6770 11,613  \ 6771 I 11,613  \ 6780 13,725  \ 6781 l 13,725 127.6 269.7 431,6 596.6 850.7 1 233,6 1 914,2 1 914,2 2 679,8 2 679,8 3 445,5 3 445,5 3 445,5 4 211,1 4211,1 4211,1 4 211,1 4 211,1 4 211,1 4 211,1 4 976,8 4 976,8 No L 103/44 Official Journal of the European Communities 23 . 4 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I  100 kg  l  \ 6785 13,725 4 976,8  \ 6786 I 13,725 4 976,8  \ 679x II 0,352 127,6  \ 6808 0,352 127,6  l 6809 II 0,352 127,6  Il 6818 II 0,352 127,6 6819 l 0,352 127,6 _ I 682x 0,352 127,6  \ 6830 0,352 127,6  \ 6831 IIL 0,352 127,6  \ 6838 II 0,744 269,7 l  \ 684x II 0,744 269,7  685x I \ 0,744 269,7  686x \ 1,190 431,6  II 687x 1,190 431,6  l 690x II 1,645 596,6  \ 691x 1,645 596,6  694x I l 2,346 850,7 \  695x 2,346 850,7  696x 697x \ 3,4023,402 1 233,61 233,6 I  698x 5,279 1 914,2 l  699x \ l 5,279 1 914,2 l (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose , and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose , together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note : In all cases , where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 23 . 4 . 90 Official Journal of the European Communities No L 103/45 PART 9 PRODUCTS TOWHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg  3,892 3,892 3,892 3,892 3,892 3,892 23 . 4 . 90No L 103/46 Official Journal of the European Communities PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc ¢ 100 kg ­ 1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 15,406 15,406 10,787 17,058 12,439 12,439 16,947 12,327 12,327 6,523 6,523 1,904 7,958 3,338 3,338 558,9 558,9 391,3 618,8 451,2 451,2 614,8 447,2 447,2 236,6 236.6 69,1 288.7 121,1 121,1 1510 00 10 1510 00 90 23 , 4.90 , Official Journal of the European Communities No L 103/47 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector  1,150 1,188 1,114 1,197 1,197 1,153 1,188 1,197 1,188 1,197 1,197 1,112   1,010 1,010 1,010 1,015 1,010 1,015 1,010 1,010  1,274 1,274 ,1,019 1,099 1,099 1,193 1,064 1,274 1,099 1,274 1,099 1,014 :::  0,978 0,978 0,988 0,988 0,978 0,988 0,978 0,988 1,021 1,021 v No L 103/48 Official Journal of the European Communities 23 . 4 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries , from 23 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961770 0,961770 0,947185 0,936346 0,951790 0,954173 0,926827 the beginning of the 1990/91 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,385339 0,385339 0,661182 0 0 0,661182 0 0 Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries, from 23 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961770 0,961770 0,947185 0,936346 0,951790 0,954173 0,926827 the beginning of the 1991 /92 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,385339 0,385339 0,137750 0 0 0,237750 0 0 Portugal Sugar Olive oil 0 0 I